Opinion,
Mr. Justice McCollum :
In May, 1886, the appellant purchased two hundred and fifty shares of the capital stock of the Martin Color & Chemical Company for $12,500. The office of the company was in Philadelphia, and its manufactory in Chester, Pa. About the 1st of June, 1886, he visited Philadelphia, and on inspection of the company’s property became dissatisfied with his investment, and signified to Robert Martin, a son of the decedent, his willingness to sell his stock at half its cost. On the 18th of June he wrote from Texas to the decedent as follows: “ Referring to a conversation I had with your son Robert’about the two hundred and fifty shares I hold in the Martin Color & Chemical Company, I enclose a certificate of same, No. 16, for two hundred and fifty shares, and I ask you to dispose of it, and remit the proceeds to the Hanover National Bank, Now York, for my credit. Please dispose of it promptly, as I dread the fire risk. Doubtless your son Robert has fully explained to you my views in the matter.” This letter, containing the stock, was received by the decedent on the 24th of June, and the next day he acknowledged it, and added: “ Whether the stock is sold or not, *650give yourself no uneasiness as to fire or otherwise. I will see that Robert makes you whole.” The company failed on the 20th of June, and the stock, when received by the decedent, was worthless. A settlement was subsequently effected by the company with its creditors at ten or fifteen cents on a dollar. About the 16th of July, Robert Martin deposited $6,252 in the Hanover National Bank, New York, to the credit of the appellant, being half the price paid for the stock, and the sum for which he had offered to sell it in June. The appellant now seeks to recover from the estate of the decedent the balance of the price he paid for the stock.
It is conceded that no liability was incurred by the decedent in connection with the appellant’s purchase of stock. The learned auditing judge says of this transaction, “that no contractual relation of any sort existed between the claimant and Robert Martin, the son; and all semblance of fraud was admit, ted on the argument to be out of the question. The son suggested to his relative an investment which he believed was profitable, and in which he had placed his own fortune; and the claimant acted on the suggestion with the single purpose of benefiting himself. Neither the son, by his letter advising the venture, nor'the father, by his indorsement of that advice, assumed any duty toward the claimant.” This is obviously a correct conclusion from the evidence in the case. There is no moral obliquity in the statement of an honest belief respecting a business enterprise, and no legal or moral obligation is created by it. It raises no duty which will constitute a sufficient consideration to support a promise.
■ If there was any consideration for the promise contained in the words, “I will see that Robert makes you whole,” it must be found in the appellant’s letter of June 18th, and the decedent’s answer to it. It is claimed that the words, “whether the stock is sold or not,” secured to the decedent an option to hold or sell the stock at his pleasure, and that this option constituted the consideration for the promise. But these words do not justify the inference that the decedent desired such an option, or to refrain from selling the stock when there should be a market for it. They are consistent with an immediate sale of the stock, and with an effort to comply with the request of the appellant respecting the sale of it. If the correspondence *651referred to created a contract relation between the parties to it, and bound the decedent to pay the appellant the price of the stock, or to see that Robert made him whole, a sale of the stock the next day, or an earnest effort to make a sale of it, would not have discharged the obligation. The promise on its face imports a guaranty, and within two weeks of its date Robert paid to the appellant one half the price of the stock, being the sum for which he had offered to sell it a month before. It is said, however, that the undertaking is original, because Robert was not bound to make the appellant whole. As we are of opinion that there is no consideration for the promise, and that the claim has neither legal nor equitable support, we need not discuss this question. Without further elaboration of the subject, we approve the decree of the Orphans’ Court, and the reasoning by which it is sustained.
Decree affirmed.